Proceeding under article 78 of the Civil Practice Act, to annul a determination of the State Liquor Authority, made February 10, 1961 after a hearing, which cancelled petitioner’s restaurant liquor license. By order of the Supreme Court, Rockland County, made June 9, 1961 pursuant to statute (Civ. Prac. Act, § 1296), the proceeding has been transferred to this court for disposition. - Determination annulled, with $50 costs and disbursements to petitioner; and petition granted and license reinstated with directions to the State Liquor Authority to make such reinstatement effective forthwith. Accrediting the testimony of the witnesses produced by the respondent Liquor Authority, it appears that on July 29, 1960 5 to 10 patrons in a barroom and 3 or 4 patrons in a dining room of the petitioner’s establishment audibly used vulgar and obscene words; and that on September 3, 1960 a man on the premises, described as effeminate, was independently subjected by each of two patrons to assault in the nature of horseplay and that one of them surreptitiously applied a lighted match to his shoe. In our opinion such spontaneous and isolated episodes, absent the proprietor’s indulgence, do not warrant the loss of petitioner’s license. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Hopkins, JJ., concur.